DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first office action on the merits in response to the above identified patent application filed on 06/16/2020. Claims 1-20 are currently pending and being examined.

Election/Restrictions
Applicant’s election without traverse of Species I, Figure 2 corresponding to claims 1-20 in the reply filed on January 10, 2022 is acknowledged.

Claim Objections
Claim 12 is objected to because of the following informalities:
Claim 12, line 1: the dependency of “claim 12” is believed to be in error for --claim 11--
Claim 12, lines 2-3: “an election machine driven by the accessory gearbox” is believed to be in error for --an electric machine driven by an accessory gearbox--
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 8, and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Venter (US 2021/0179282 A1).
Regarding claim 1, Venter teaches (Figure 2) a gas turbine engine comprising:
a turbomachine (10) comprising a low speed spool (24);
a rotor assembly (12, 36, and 62) coupled to the low speed spool (24);
an electric machine (generator 32) mechanically coupled to the low speed spool (24) at a connection point (right-most end of 24) of the low speed spool (24); and
a clutch (50) positioned in the torque path of the low speed spool (24) between the connection point and the rotor assembly (12, 36, and 62).
Regarding claim 2, Venter teaches the invention as claimed and as discussed above for claim 1, and Venter further teaches (Figure 3) the clutch (50) is a two-stage clutch (clutch 50 is comprised of two “freewheel” clutches 52 and 54).
Regarding claim 3, Venter teaches the invention as claimed and as discussed above for claim 1, and Venter further teaches (Figure 2) the clutch (50) is moveable between an engaged position (¶ [0039], ll. 1-8: “in a first operational mode…rotation of the low pressure shaft 24 drives the propulsor 12 via the reduction gearbox 36”) in which the rotor assembly (12, 36, and 62) is rotatable with the low speed spool (24) and a disengaged position (¶ [0040], ll. 1-8: “in a second operational mode…the gas turbine engine 10 is not driven. This mode of operation allows the gas turbine engine 10 to be shut-down in flight…the propulsor 12 can continue to be driven by the electric motor 28 in the event of a 10”) in which the rotor assembly (12, 36, and 62) is rotatably disengaged from the low speed spool (24).
Regarding claim 8, Venter teaches the invention as claimed and as discussed above for claim 1, and Venter further teaches (Figure 2) the gas turbine engine is configured as a single unducted rotor engine (5), and wherein the rotor assembly (12, 50, and 62) comprises a single stage of unducted rotor blades (as shown in Figure 2, fan 12 consists of only one set of blades).
Regarding claim 10, Venter teaches the invention as claimed and as discussed above for claim 1, and Venter further teaches (Figure 2) the turbomachine (10) further comprises a core having a high speed spool (18, which is called “high pressure turbine” – see ¶ [0022], ll. 5-6)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Venter (US 2021/0179282 A1), in view of Otto (US 8,235,193 B2).
Regarding claim 4, Venter teaches the invention as claimed and as discussed above for claim 3, except for the clutch comprising a first portion and a second portion, wherein the clutch is further moveable to a transition position, wherein the first portion includes a first friction plate, wherein the second portion includes a second friction plate, and wherein the first and second friction plates contact one another when the clutch is in the transition position.
Otto teaches (Figures 8B-8C), a clutch (8000) comprises a first portion (8030) and a second portion (8032), wherein the clutch (8000) is further moveable to a transition position (intended use – see end of this section), wherein the first portion includes a first friction plate (col. 13, ll. 3-4: “Friction surface 8015 is located on sliding plate 8030”), wherein the second portion includes a second friction plate (col. 13, l. 4-5: “mounting hub 8032”, which is shown as a plate in the figures and inherently has friction surfaces), and wherein the first and second friction plates (8030 and 8032) contact one another when the clutch (8000) is in the transition position (intended use – first and second friction plates 8030 and 8032 are capable of contacting one another by moving first friction plate 8030 axially to contact second friction plate 8032, as shown in Fig. 8D).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to replace the clutch in Venter’s system with a friction clutch that comprises a first friction plate and a second friction plate, because it has been held that a simple substitution of one known element (in this case, a friction clutch, as taught by Otto) for another (in this case, the clutch in Venter’s system) to obtain predictable results (in this case, to obtain a device for coupling and decoupling rotating devices) was an obvious extension of prior art teachings, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007), MPEP 2143 (I)(B).
Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original); MPEP 2114.
It has also been held that, “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); MPEP 2114(II). A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. The structure of the applied prior art, being similar to the structure of the present application, as claimed and disclosed, the two structures will obviously function the same under similar circumstances.
Regarding claim 5, Venter teaches the invention as claimed and as discussed above for claim 3, except for the clutch comprising a first portion and a second portion, wherein the first portion comprises first geometric features, wherein the second portion comprises second geometric features complementary in shape with the first geometric features, and wherein the first geometric features mesh with the second geometric features when the clutch is in the engaged position.

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to replace the clutch in Venter’s system with a clutch that comprises a first portion and a second portion, wherein the first portion comprises first geometric features, wherein the second portion comprises second geometric features complementary in shape with the first geometric features, and wherein the first geometric features mesh with the second geometric features when the clutch is in the engaged position, because it has been held that a simple substitution of one known element (in this case, the clutch taught by Otto) for another (in this case, the clutch in Venter’s system) to obtain predictable results (in this case, to obtain a device for coupling and decoupling rotating devices) was an obvious extension of prior art teachings, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007), MPEP 2143 (I)(B).
Regarding claim 6, Venter, in view of Otto as discussed so far, teaches the invention as claimed and as discussed above for claim 5, except for the clutch is further moveable to a transition position, wherein the first portion includes a first friction plate, wherein the second portion includes a second friction plate, wherein the first and second friction plates contact one another when the clutch is in the transition position, and wherein the first geometric features are spaced from the second geometric features when the clutch is in the transition position.
Otto further teaches (Figures 8B-8C), the clutch (8000) is further moveable to a transition position (intended use – see end of this section), wherein the first portion (8030) includes a first friction plate (col. 13, ll. 3-4: “Friction surface 8015 is located on sliding plate 8030”), wherein the second 8032”, which is shown as a plate in the figures and inherently has friction surfaces), and wherein the first and second friction plates (8030 and 8032) contact one another when the clutch (8000) is in the transition position, and wherein the first geometric features (8003) are spaced apart from the second geometric features (8033) when the clutch is in the transition position (intended use – first and second friction plates 8030 and 8032 are capable of contacting one another by moving first friction plate 8030 axially to contact second friction plate 8032 before first geometric features 8003 are engaged with second geometric features 8033. This is accomplished in Figure 8B simply by moving first friction plate 8030 to the right).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Venter, in view of Otto as discussed so far, by having the clutch further movable to a transition position and including a first friction plate and a second friction plate, wherein the first and second friction plates contact one another when the clutch is in the transition position, and wherein the first geometric features are spaced from the second geometric features when the clutch is in the transition position, for the same reasons as discussed in the rejection of claim 5.
The limitations “the clutch is further moveable to a transition position” and “the first and second friction plates contact one another when the clutch is in the transition position, and wherein the first geometric features are spaced apart from the second geometric features when the clutch is in the transition position” are statements of intended use and the structure of the device as taught by Venter, in view of Otto, can perform the function. It has been held that “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original); MPEP 2114.
It has also been held that, “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); MPEP 2114(II). A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. The structure of the applied prior art, being similar to the structure of the present application, as claimed and disclosed, the two structures will obviously function the same under similar circumstances.
Claims 7, 15-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Venter (US 2021/0179282 A1), in view of Berryann (US 2013/0000317 A1).
Regarding claim 7, Venter teaches the invention as claimed and as discussed above for claim 1, except for an accessory gearbox coupled to the low speed spool at the connection point, and wherein the electric machine is coupled to the low speed spool through the accessory gearbox.
Berryann teaches (Figure 6) an accessory gearbox (64) coupled to a low speed spool (12) at a connection point (68), and wherein an electric machine (50) is coupled to the low speed spool (12) through the accessory gearbox (64).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to make the engine of Venter have an accessory gearbox coupled to the low speed spool at the connection point, and wherein the electric machine is coupled to the low speed spool through the accessory gearbox, as taught by Berryann, in order to apply a known technique (in this case, driving the low speed spool with an electric machine coupled to the low speed spool through an accessory gearbox) to a known device ready for improvement (in this case, the gas turbine engine of Venter), to yield a predictable result of starting the gas turbine engine via an accessory gearbox attached KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007), MPEP 2143 (I)(D).
Regarding claim 15, Venter teaches (Figure 2) a gas turbine engine comprising:
a turbomachine (10) comprising a low speed spool (24);
a rotor assembly (12, 36, and 62) coupled to the low speed spool (24); and
a clutch (50) positioned in the torque path of the low speed spool (24) downstream of the rotor assembly (12, 36, and 62).
However, Venter does not teach an accessory gearbox mechanically coupled to the low speed spool at a connection point of low speed spool.
Berryann teaches (Figure 6) an accessory gearbox (64) mechanically coupled to a low speed spool (12) at a connection point (68) of the low speed spool (12).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to make the engine of Venter have an accessory gearbox mechanically coupled to the low speed spool at the connection point of the low speed spool, as taught by Berryann, in order to apply a known technique (in this case, driving the low speed spool with an accessory gearbox coupled to the low speed spool) to a known device ready for improvement (in this case, the gas turbine engine of Venter), to yield a predictable result of starting the gas turbine engine via an accessory gearbox attached to an electric machine, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007), MPEP 2143 (I)(D).
Regarding claim 16, Venter, in view of Berryann, teaches the invention as claimed and as discussed above for claim 15, and Venter further teaches (Figure 3) the clutch (50) is a two-stage clutch (clutch 50 is comprised of two “freewheel” clutches 52 and 54).
Regarding claim 17, Venter teaches the invention as claimed and as discussed above for claim 1, and Venter further teaches (Figure 2) the clutch (50) is moveable between an engaged position (¶ 24 drives the propulsor 12 via the reduction gearbox 36”) in which the rotor assembly (12, 36, and 62) is rotatable with the low speed spool (24) and a disengaged position (¶ [0040], ll. 1-8: “in a second operational mode…the gas turbine engine 10 is not driven. This mode of operation allows the gas turbine engine 10 to be shut-down in flight…the propulsor 12 can continue to be driven by the electric motor 28 in the event of a failure of the gas turbine engine 10”) in which the rotor assembly (12, 36, and 62) is rotatably disengaged from the low speed spool (24).
Regarding claim 19, Venter, in view of Berryann, teaches the invention as claimed and as discussed above for claim 15, and Venter further teaches (Figure 2) an electric machine (generator 32) coupled to the low speed spool (24).
However, Venter, in view of Berryann as discussed so far, does not teach that the electric machine is coupled at the connection point; and wherein the electric machine is coupled to the low speed spool through the accessory gearbox.
Berryann further teaches (Figure 6) an electric machine (50) is coupled at the connection point (68), and wherein the electric machine (50) is coupled to the low speed spool (12) through the accessory gearbox (64).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Venter, in view of Berryann as discussed so far, by coupling the electric machine to the connection point, and wherein the electric machine is coupled to the low speed spool through the accessory gearbox, for the same reasons as discussed in the rejection of claim 15.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Venter (US 2021/0179282 A1), in view of Zatorski (US 2015/0291276 A1).
Regarding claim 9, Venter teaches the invention as claimed and as discussed above for claim 8, except for a stage of unducted guide vanes positioned downstream of the single stage of unducted rotor blades.
Zatorski teaches (Figure 1) a stage of unducted guide vanes (31) positioned downstream of a single stage of unducted rotor blades (21).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to make the engine of Venter comprise a stage of unducted guide vanes positioned downstream of the single stage of unducted rotor blades, in order to increase the propulsive efficiency of the engine, as taught by Zatorski (¶ [0031], ll. 1-5).
Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Rolling (US 9,605,557 B1), in view of Muldoon (US 2021/0207544 A1).
Regarding claim 11, Rolling teaches (Figure 1) a method of operating a gas turbine engine (10) comprising a low speed spool (22) and a rotor assembly (16) coupled to the low speed spool (22), the method comprising:
moving a clutch (50) positioned within a torque path of the low speed spool (22) downstream of the rotor assembly (16) to a disengaged position such that the low speed spool (22) rotates independently from the rotor assembly (16) – (col. 3, ll. 60-63: “To convert the engine 10 from a bypass turbofan to a turbojet configuration, the clutch 50 (FIG. 1) is disengaged, and the brake 52 (FIG. 1) is applied. The bypass fan 16 is therefore decoupled from the low pressure shaft 22”); and
moving the clutch (50) to an engaged position such that the low speed spool (22) rotates with the rotor assembly (16) – (col. 3, ll. 19-22: “The clutch 50 is mated between two segments of the low pressure shaft 22 and is configured to selectively couple and decouple torque from the spinning low pressure shaft 22 to the bypass fan 16”).
However, Rolling does not teach an electric machine coupled to the low speed spool at a connection point of the low speed spool; and 
the clutch being positioned between the connection point and the rotor assembly.
Muldoon teaches (Figure 2) a similar gas turbine engine (20) comprising an electric machine (64) coupled to the low speed spool (30) at a connection point (88) of the low speed spool (30).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Rolling by including an electric machine coupled to the low speed spool at a connection point of the low speed spool, in order to provide generators to produce electric power for engine components and to supply aircraft electrical demands, as taught by Muldoon (¶ [0001], ll. 1-5), therefore providing:
the clutch (Rolling, 50) being positioned between the connection point (Muldoon, 88) and the rotor assembly (Rolling, 16).
Regarding claim 12, Rolling, in view of Muldoon as discussed so far, teaches the invention as claimed and as discussed above for claim 11, except for moving the clutch to the disengaged position comprises operating the gas turbine engine to generate electrical power with an election machine driven by the accessory gearbox without rotating the rotor assembly of the gas turbine engine.
It is noted that Rolling further teaches converting his engine (10) from a bypass turbofan to a turbojet configuration (col. 3, ll. 60-63) by disengaging the clutch (50), which decouples the rotor assembly (16) while maintaining rotation of the low speed spool (22).
Muldoon further teaches (Figure 2) generating electrical power with an election machine (64) driven by an accessory gearbox (68) – (¶ [0049], ll. 14-16: “The second generator 64 is coupled to the low speed spool 30 and generates electric power that is supplied to the aircraft and engine systems”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Rolling, in view of Muldoon as discussed so far, by including the 
Regarding claim 13, Rolling, in view of Muldoon, teaches the invention as claimed and as discussed above for claim 12, and Rolling further teaches (Figure 1) moving the clutch (50) from the disengaged position to a transition position (inherent, since there must be a transition b/t the engaged and disengaged positions) until the rotor assembly (16) rotates at substantially the same speed as the low speed spool (22), and wherein moving the clutch (50) to the engaged position such that the low speed spool (22) rotates with the rotor assembly (16) comprises moving the clutch (50) to the engaged position (turbofan mode) after moving the clutch from the disengaged position (turbojet mode) to the transition position (in-between turbojet and turbofan modes) until the rotor assembly (16) rotates at substantially the same speed as the low speed spool (22) – (col. 4, ll. 29-34 discusses “switching from turbojet mode to turbofan mode” and “switching from turbofan mode to turbojet mode”).
Regarding claim 14, Rolling, in view of Muldoon, teaches the invention as claimed and as discussed above for claim 12, including operating the gas turbine engine (Rolling, 10) at a speed equal to at least about 60% of a rated speed while the clutch (Rolling, 50) is in the disengaged position (when clutch 50 is disengaged, gas turbine engine 10 operates in “turbojet mode”, that is, low speed spool 22 is spinning at full speed);
converting rotational energy from the low speed spool (Rolling, 22) to electrical power with the electric generator (Muldoon, 64) while operating the gas turbine engine (Rolling, 10) at the speed equal .
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Venter (US 2021/0179282 A1), in view of Berryann (US 2013/0000317 A1), and in further view of Otto (US 8,235,193 B2).
Regarding claim 18, Venter, in view of Berryann, teaches the invention as claimed and as discussed above for claim 17, except for the clutch comprising a first portion and a second portion, wherein the clutch is further moveable to a transition position, wherein the first portion includes a first friction plate, wherein the second portion includes a second friction plate, and wherein the first and second friction plates contact one another when the clutch is in the transition position.
Otto teaches (Figures 8B-8C), a clutch (8000) comprises a first portion (8030) and a second portion (8032), wherein the clutch (8000) is further moveable to a transition position (intended use – see end of this section), wherein the first portion includes a first friction plate (col. 13, ll. 3-4: “Friction surface 8015 is located on sliding plate 8030”), wherein the second portion includes a second friction plate (col. 13, l. 4-5: “mounting hub 8032”, which is shown as a plate in the figures and inherently has friction surfaces), and wherein the first and second friction plates (8030 and 8032) contact one another when the clutch (8000) is in the transition position (intended use – first and second friction plates 8030 and 8032 are capable of contacting one another by moving first friction plate 8030 axially to contact second friction plate 8032, as shown in Fig. 8D).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to replace the clutch in Venter, in view of Berryann’s system with a friction clutch that comprises a first friction plate and a second friction plate, because it has been held that a KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007), MPEP 2143 (I)(B).
The limitations “the clutch is further moveable to a transition position” and “the first and second friction plates contact one another when the clutch is in the transition position” are statements of intended use and the structure of the device as taught by Venter, in view of Berryann and Otto, can perform the function. It has been held that “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original); MPEP 2114.
It has also been held that, “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); MPEP 2114(II). A recitation of the intended use of the claimed invention must result in a structural difference.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Venter (US 2021/0179282 A1), in view of Berryann (US 2013/0000317 A1), and in further view of Zatorski (US 2015/0291276 A1).
Regarding claim 20, Venter, in view of Berryann, teaches the invention as claimed and as discussed above for claim 15, and Venter further teaches (Figure 2) the gas turbine engine is configured as a single unducted rotor engine (5), and wherein the rotor assembly (12, 50, and 62) comprises a single stage of unducted rotor blades (as shown in Figure 2, fan 12 consists of only one set of blades).
However, Venter, in view of Berryann, does not teach a stage of unducted guide vanes positioned downstream of the single stage of unducted rotor blades.
Zatorski teaches (Figure 1) a stage of unducted guide vanes (31) positioned downstream of a single stage of unducted rotor blades (21).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to make the engine of Venter, in view of Berryann, comprise a stage of unducted guide vanes positioned downstream of the single stage of unducted rotor blades, in order to increase the propulsive efficiency of the engine, as taught by Zatorski (¶ [0031], ll. 1-5).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: see attached form PTO-892 “Notice of References Cited”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY NG whose telephone number is (571)272-2318. The examiner can normally be reached M-F 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY NG/               Examiner, Art Unit 3741                                                                                                                                                                                         
	/ARUN GOYAL/              Primary Examiner, Art Unit 3741